Citation Nr: 0730715	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-20 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia, paranoid type (also claimed as schizoaffective 
disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
San Juan, Puerto Rico, that denied the veteran's application 
to reopen a claim of entitlement to service connection for 
schizophrenia, paranoid type (also claimed as schizoaffective 
disorder).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
schizophrenia, paranoid type (also claimed as schizoaffective 
disorder) that was incurred in service. 

The record shows that the Board, in a September 1984 
decision, denied service connection for a psychiatric 
disorder finding that the veteran's service medical records 
were devoid of treatment, findings, complaints or diagnoses 
of an acquired psychiatric disorder and that the first post-
service evidence of record was many years after service.  
During the course of this appeal, the veteran was not 
provided a notice letter informing him of the bases for the 
prior denial and the evidence needed to reopen this claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As such, this 
issue must, unfortunately, be remanded.  

In a December 2004 Statement in Support of the Claim the 
veteran reported receiving medical treatment for his nervous 
condition at a VA hospital since leaving service.  To date, 
however, no VA treatment records regarding his nervous 
condition have been associated with the claims folder.  
Because records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of the claim, regardless of whether those 
records are physically on file, see Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992), and since they likely contain pertinent findings 
and conclusions, the RO must associate these records with the 
claims folder.  Further, the law requires VA to obtain these 
outstanding VA records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2007).  As such, the Board has 
no discretion and must remand this claim for compliance with 
the law.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
The letter must also state the basis of 
the prior denial (September 1984) and 
indicate what evidence is necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient. 

2.  The AMC should contact the veteran 
and request that he identify all VA and 
non-VA health care providers that have 
treated him since service for his 
schizophrenia, paranoid type (also 
claimed as schizoaffective disorder).  
This should specifically include records 
of his care at any VA Medical Center 
dated since separation from service.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  Thereafter, the AMC should adjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted, the AMC 
should issue a supplemental statement of 
the case and provide the veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




